DLD-011                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3176
                                       ___________

                                 PAUL SATTERFIELD,
                                             Appellant

                                             v.

                 DISTRICT ATTORNEY PHILADELPHIA;
                 ATTORNEY GENERAL PENNSYLVANIA;
        SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-02-cv-00448)
                        District Judge: Honorable Jan E. Dubois
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 13, 2016
           Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                            (Opinion filed: October 26, 2016)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Paul Satterfield is serving a life sentence, imposed in 1985 pursuant to a state-

court murder conviction. The District Court granted Satterfield’s January 2002 petition

for a writ of habeas corpus, but we reversed on appeal and remanded with instructions to

dismiss the petition as time-barred. Satterfield v. Johnson, 434 F.3d 185 (3d Cir. 2006).

The District Court then dismissed Satterfield’s petition by order dated April 19, 2006.

       Years later, Satterfield, invoking the rule from McQuiggin v. Perkins, 133 S. Ct.

1924 (2013), moved under Fed. R. Civ. P. 60(b) to vacate the April 19, 2006 judgment of

dismissal. The District Court denied relief. We granted Satterfield a certificate of

appealability (“COA”), and that appeal is pending. See CA No. 15-2190.

       In 2016, Satterfield filed in the District Court a pro se motion under Fed. R. App.

P. 10(e). 1 He primarily argued that the form used to draft his January 2002 habeas

petition was supplied by the District Court (see ECF No. 2) and contained pre-printed

text requiring, in error, identification of a district attorney’s office (“the DA”) as a party-

respondent (see ECF No. 3). 2 Satterfield argued that only his jailor and the local

Attorney General were proper respondents, see Habeas Corpus Rule 2(a), yet the DA was




1
   Fed. R. App. P. 10(e) “authorizes the district court to augment the record in two
situations: (1) when the parties dispute whether the record truly discloses what occurred
in the district court, or (2) when a material matter is omitted by error or accident. All
other questions on the form and content of the record are to be presented to the court of
appeals.” Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1165 (3d Cir. 1986).
2
 Satterfield also argued that the docket failed to reflect the date when his habeas petition
was served on the other respondents.
                                              2
added as a party and the caption was amended to reflect as much (see ECF No. 5).

Satterfield requested that the District Court excise the DA’s appearance from the record.

       The District Court denied Satterfield’s motion to correct the record on appeal,

concluding that it had previously rejected his request to, in effect, erase the DA from the

history of the habeas case. See ECF No. 96 (District Court’s April 15, 2015

memorandum order), p. 3 n.3 (“The District Attorney was lawfully added as a party to

this action by Order dated April 9, 2002, and thus had standing to pursue an appeal.”).

Satterfield timely appealed.

       We exercise jurisdiction under 28 U.S.C. § 1291. “When a district court settles a

dispute about what occurred in proceedings before it, the court’s determination is

conclusive unless intentionally false or plainly unreasonable.” United States v.

Hernandez, 227 F.3d 686, 695 (6th Cir. 2000); accord United States v. Graham, 711 F.3d

445, 452 (4th Cir. 2013). We may affirm on any ground supported by the record. See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       We will summarily affirm the District Court’s judgment because this appeal

presents no substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. The District Court

correctly observed that Satterfield’s challenge to the party-respondent status of the DA

was previously raised (see ECF No. 94) and rejected (see ECF No. 96). Indeed, we, too,

have rejected Satterfield’s attempts to invalidate the DA’s participation in his habeas

proceedings. See CA No. 15-2190 (3d Cir. Oct. 7, 2015) (denying peripheral motions).

In any event, we perceive no flaws in the record on appeal to this Court—in CA Nos. 04-
                                             3
3066, 04-3108 or 15-2190—of the sort complained of by Satterfield and which resulted

from “error or accident.” Fed. R. App. P. 10(e)(2); cf. Marron v. Atlantic Refining Co.,

176 F.2d 313, 315 (3d Cir. 1949).

      The District Court’s judgment will, therefore, be summarily affirmed.

Satterfield’s motions for a COA, to expand the COA in CA No. 15-2190, and for

expedited adjudication are denied as unnecessary, improper, and moot, respectively.




                                            4